Citation Nr: 0206640
Decision Date: 06/20/02	Archive Date: 08/16/02

DOCKET NO. 99-21 889               DATE JUN 20, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for a disability due to an
undiagnosed illness manifested by headaches.

2. Entitlement to service connection for a disability due to an
undiagnosed illness manifested by sleep apnea.

3. Entitlement to service connection for a disability due to an
undiagnosed illness manifested by skull calcifications.

4. Entitlement to service connection for a disability due to an
undiagnosed illness manifested by diarrhea.

5. Entitlement to service connection for a disability due to an
undiagnosed illness manifested by positive tuberculin test.

6. Entitlement to service connection for a disability due to an
undiagnosed illness manifested by chronic bronchitis.

(The issues of entitlement to service connection for a left knee
disorder, claimed as secondary to service-connected disabilities of
the lower extremities and for increased evaluations for a right
knee disorder, post-traumatic stress disorder (PTSD), hemorrhoids,
tinnitus, sinusitis, varicose veins, and bilateral hearing loss
will be addressed in a later decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to November 1991,
to include service in the Southwest Asia Theater from September
1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.

The Board is undertaking additional development on the issues of
entitlement to service connection for a left knee disorder, claimed
as secondary to service-

- 2 -

connected disabilities of the lower extremities and for entitlement
to increased ratings for a right knee disorder, PTSD, hemorrhoids,
sinusitis, varicose veins, bilateral hearing loss, and tinnitus.
When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. 67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903).
After giving notice and reviewing the veteran's response to the
notice, the Board will prepare a separate decision addressing these
issues.

The Board also notes that the veteran, in July 1998, informed the
RO by letter of his desire to raise the issue of entitlement to VA
clothing allowance benefits. The Board notes that while this issue
was previously denied by the RO in October 1997, and later
withdrawn by the veteran in May 1998, this newly raised matter is
therefore referred to the RO for appropriate action.

FINDINGS OF FACT

1. The veteran has been adequately notified of the evidence
necessary to substantiate the claims addressed in this decision and
of the action to be taken by VA.

2. All relevant evidence necessary for an equitable disposition of
the issues of addressed in this decision has been obtained and the
available medical evidence is sufficient for determinations of
these matters.

3. There is no competent evidence which shows that the veteran has
headaches due to an undiagnosed illness, nor is there a competent
medical opinion of record relating the veteran's diagnosed
headaches to his period of active duty service.

4. There is no competent evidence which shows that the veteran has
sleep apnea due to an undiagnosed illness, nor is there a competent
medical opinion of record relating the veteran's diagnosed
obstructive sleep apnea to his period of active duty service.

3 -

5. There is no competent evidence which shows that the veteran has
skull calcifications due to an undiagnosed illness, nor is there a
competent medical opinion of record relating the veteran's
diagnosed calcifications of the meninges to his period of active
duty service.

6. There is no competent evidence which shows that the veteran has
diarrhea due to an undiagnosed illness, nor is there a competent
medical diagnosis of record relating that such a disorder is
currently manifested.

7. There is no competent evidence which shows that the veteran has
tuberculosis due to an undiagnosed illness, nor is there a
competent medical opinion of record relating the veteran's
currently diagnosed positive purified protein derivative test
findings to his period of active duty service.

8. There is no competent evidence which shows that the veteran has
chronic bronchitis due to an undiagnosed illness, nor is there a
competent medical opinion of record relating the veteran's
currently diagnosed bronchitis to his period of active duty
service.

CONCLUSIONS OF LAW

1. A chronic disability related to headaches was neither incurred
in or aggravated by service, nor may it be presumed to be due to an
undiagnosed illness incurred during Persian Gulf service. 38
U.S.C.A. 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R.
3.303, 3.317 (2001).

2. A chronic disability related to sleep apnea was neither incurred
in or aggravated by service nor ma,y it be presumed to be due to an
undiagnosed illness incurred during Persian Gulf service. 38
U.S.C.A. 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R.
3.303, 3.317 (2001).

4 -

3. A chronic disability related to skull calcifications was neither
incurred in or aggravated by service, nor may it be presumed to be
due to an undiagnosed illness incurred during Persian Gulf service.
38 U.S.C.A. 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R.
3.303, 3.317 (2001).

4. A chronic disability related to diarrhea was neither incurred in
or aggravated by service nor may it be presumed to be due to an
undiagnosed illness incurred during Persian Gulf service. 38
U.S.C.A. 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R.
3.303, 3.317 (2001).

5. A chronic disability related to positive tuberculin test was
neither incurred in or aggravated by service nor may it be presumed
to be due to an undiagnosed illness incurred during Persian Gulf
service. 38 U.S.C.A. 1110, 1117, 1131 (West 1991 & Supp. 2001); 38
C.F.R. 3.303, 3.317 (2001).

6. A chronic disability related to chronic bronchitis was neither
incurred in or aggravated by service nor may it be presumed to be
due to an undiagnosed illness incurred during Persian Gulf service.
38 U.S.C.A. 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R.
3.3 03, 3.317 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board notes that on November 9, 2000, the President signed into
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A.  5102,
5103, 5103A, 5107 (West Supp. 2001). This newly enacted legislation
provides, among other things, for notice and assistance to
claimants under certain circumstances. VA regulations have also
been revised as a result of these changes. See 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 3.102,
3.156(a), 3.159 and 3.326(a)). Where laws or regulations change
after a claim has been filed or reopened and before the

- 5 -

administrative or judicial process has been concluded, the version
most favorable to the appellant will apply unless Congress provided
otherwise or has permitted the Secretary of Veterans Affairs to do
otherwise and the Secretary has done so. See Karnas v. Derwinski,
1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or substantially
complete application VA is required to notify the claimant and the
claimant's representative, if any, of any information necessary to
substantiate the claim and to indicate which information should be
provided by the claimant and which information VA will attempt to
obtain. See 38 C.F.R 3.159(b)(1) (West Supp. 2001). In this case,
the Board finds that the veteran was provided adequate notice as to
the evidence needed to substantiate his claims. The discussions in
the August 1998 rating decision of record, September 1999 statement
of the case (SOC), and supplemental statements of the case (SSOCs)
dated in June 2000 and June 2001 informed the veteran of the
information and evidence needed to substantiate the claims and
complied with the VA's notification requirements. The RO is also
shown to have considered the veteran's claims now on appeal under
the provisions of the VCAA. The VA has no outstanding duty to
inform the veteran that any additional information or evidence is
needed.

The Board also finds that all relevant facts have been properly
developed, and that all evidence necessary for equitable resolution
of the issue currently before the Board on appeal has been
obtained. The RO has obtained the veteran's service medical records
and his post-service treatment records. Reasonable efforts were
taken to obtain all relevant evidence identified by the veteran,
and all evidence so obtained was considered. The veteran was also
provided the opportunity to present testimony at a hearing on
appeal before a local VA hearing officer. The Board is unaware of
any additional relevant and available evidence. Additionally, as
will be discussed below, the veteran has also been provided VA
examinations in connection with the disabilities addressed in this
decision. The Board concludes that all reasonable efforts were made
by the VA to obtain evidence necessary to substantiate the
veteran's claim. Therefore, no further assistance to the veteran
with the development of evidence is required.

- 6 -

Furthermore, the veteran has been notified of the applicable laws
and regulations which set forth the criteria for entitlement to
service connection for his claimed disorders. The discussions in
the rating decisions, SOC, and SSOCs have informed the veteran of
the information and evidence necessary to warrant entitlement to
the benefits sought. The Board therefore finds that the notice
requirements of the new law and regulations have been met.

Under the circumstances of this case, where there has been
substantial compliance with the new legislation and the new
implementing regulation, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict
adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App.
426, 430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
claimant are to be avoided).

Laws and Regulations

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 3.303(a) (2001). For
the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time. if chronicity in service is not established, a showing of
continuity of symptoms after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (2001). Service connection may also be
granted for any disease diagnosed after discharge when all of the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001).

7 -

Service connection may also be established for a chronic disability
resulting from an undiagnosed illness which became manifest either
during active service in the Southwest Asia theater of operations
during the Persian Gulf War or to a degree of 10 percent or more
not later than December 31, 2006. 38 C.F.R. 3.317(a)(1)(i) (2001);
see also 66 Fed. Reg. 56614-56615 (2001) (regarding the extension
of the presumptive period to December 31, 2006).

Objective indications of a chronic disability include both "signs,"
in the medical sense of objective evidence perceptible to an
examining physician, and other, non- medical indicators that are
capable of independent verification. Disabilities that have existed
for six months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a six-month period will
be considered chronic. The six-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability first
became manifest. A chronic disability resulting from an undiagnosed
illness referred to in this section shall be rated using evaluation
criteria from the VA's Schedule for Rating Disabilities for a
disease or injury in which the functions affected, anatomical
localization, or symptomatology are similar. A disability referred
to in this section shall be considered service-connected for the
purposes of all laws in the United States. 38 C.F.R. 3.317(a)(2-5)
(2001).

Signs or symptoms which may be manifestations of an undiagnosed
illness include, but are not limited to, fatigue, signs or symptoms
involving the skin, headaches, muscle pain, joint pain, neurologic
signs or symptoms, neuropsychological signs or symptoms, signs or
symptoms involving the respiratory system (upper or lower), sleep
disturbances, gastrointestinal signs or symptoms, cardiovascular
signs or symptoms, abnormal weight loss, or menstrual disorders. 38
C.F.R. 3.317(b) (2001).

The United States Court of Appeals for Veterans Claims (Court) has
held that where the determinative issue involves medical causation
or a medical diagnosis, competent medical evidence to the effect
that the claim is 'plausible' or 'possible' is required." Grottveit
v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy v.

- 8 -

Derwinski, 1 Vet. App. 78, 81 (1990)). The Court has also held that
"Congress specifically limits entitlement for service-connected
disease or injury to cases where such incidents have resulted in a
disability. In the absence of proof of a present disability there
can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44
(1992). Lay assertions of medical causation cannot constitute
evidence to render a claim well grounded under 38 U.S.C.A. 5107(a)
(West 1991); if no cognizable evidence is submitted to support a
claim, the claim cannot be well grounded. See Grottveit, supra, at
93 (Court held that lay assertions of medical causation cannot
constitute evidence to render a claim well grounded); see also
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that
a witness must be competent in order for his statements or
testimony to be probative as to the facts under consideration).

Headaches

Review of the veteran's service medical records does not show that
the veteran either complained of, was treated for, or was diagnosed
as having headaches during his period of active service. At the
time of the veteran's October 1991 separation examination, as shown
as part of a Report of Medical History, the veteran noted that he
had never experienced frequent or severe headaches. Also in October
1991, on examination, a neurologic-related disorder was not
clinically shown to be present.

As part of a Persian Gulf examination report, dated in May 1994,
the veteran provided a history of headaches. A headache disorder
was not diagnosed.

As part of a Gulf War questionnaire completed by the veteran in
October 1996, he indicated that he began to have headaches during
his Gulf War service and that he has them all of the time. He added
that the headaches prevented him from performing his daily
activities.

A VA treatment record dated in October 1996 shows that the veteran
complained of having daily headaches since the Gulf War in the area
of the top of his head. He described the pain as dull and rated the
pain as seven on a scale of one to ten. The

- 9 -

veteran denied any loss of consciousness, blurring of vision,
visual or auditory problems, or nausea or vomiting.

A Report of Medical Examination, also dated in October 1996, shows
that clinical evaluation of the veteran's neurologic state was
described as normal in the course of Persian Gulf Illness
evaluation. The veteran did however complain of having had frequent
and severe headaches.

A VA Persian Gulf Illness evaluation treatment record dated in
November 1996 shows that the veteran had complained of daily
headaches since the conflict. The headache pain was reported by the
veteran to be steady at the vertex, with fluctuating intensity,
nausea, but no vomiting. Neither photo-nor phonophobia was reported
by the veteran, and he added that the headaches usually did not
increase with physical activity. Pain was noted to last for hours
at a time.

A January 1997 VA outpatient treatment record includes a diagnosis
of chronic daily headaches.

A March 1997 VA neurology outpatient treatment record is noted to
include a diagnosis of chronic tension-type headaches.

As shown as part of a VA Form 21-4138, Statement in Support of
Claim, dated in November 1997, the veteran claimed to have incurred
headaches as a result of Persian Gulf War syndrome.

The report of a VA neurological disorders examination, dated in
January 1998, shows that the veteran reported a history of
headaches beginning during military service. The veteran had no
recollection of incurring a specific head injury but indicated that
he would drive and ride in tanks frequently, and sustained
significant bumps on his head as a result. He added that on several
occasions the tank would flip over, and that he had no idea what
was causing his headaches. He reported experiencing constant pain
in the head, and when the pain was very bad he would have very
sharp pain in the vertex area. He described these very bad
headaches

- 10-

occurring once a week, and to be non-throbbing. The veteran added
that about 50 percent of the time his headaches would be
prostrating, causing him to lie down and rest. He added that both
aspirin and over-the-counter medications had not been helpful. The
veteran also indicated that flare-ups associated with his headaches
included pain but no weakness or significant functional loss unless
they are severe in nature. The examination report mentioned that
the veteran was currently taking anti-inflammatory medications,
which would seem to work better than aspirin. Chronic muscle
contraction headaches was diagnosed. The examiner added that it was
unlikely that the headaches were related to any specific previous
head injury. The examiner also reported that while the veteran had
severe headaches, the headaches did not have all the features of
migraines, and that the headaches were more likely to represent
vascular headaches. The examiner also mentioned that if the
headaches could indeed be shown to have occurred during the
veteran's military service that the sticking pains in the top of
his head may be due to post traumatic condition.

In the course of a personal hearing conducted in January 2000, the
veteran testified that he incurred several head injuries during
service as a result of hitting his head while inside tanks. He
added that he had daily headaches and that physicians had not been
able to ascertain the cause of his headaches.

A lay statement dated in January 2000 from a woman who indicated
that she had lived with the veteran since 1996 stated that the
veteran had daily headaches which caused him to be moody. She added
that the veteran became very tired during these headaches causing
him to lie down.

A VA CT [computed tomography] test was conducted in December 2000.
The report noted a clinical history of recurrent headaches and the
diagnosis was possible posterior fossa lesion.

The Board finds that while the evidence of record shows that the
veteran has in fact presented evidence of objective indications
that he has a chronic disability manifested by headaches, clinical
diagnoses have been attributed to these named

- 11 -

disorders. As such, the veteran's claim that this disorder is due
to an undiagnosed illness incurred during Persian Gulf service,
pursuant to 38 C.F.R. 3.317, is without merit.

Additionally, while the veteran's contentions have primarily
centered on his service in the Persian Gulf during Operation Desert
Storm, service connection must also be considered on a direct
basis, that is, it must also be determined if any of these
conditions may lie directly related to the veteran's period of
active duty. Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).

Regarding his claim for headaches on a direct basis, there is no
competent evidence linking his claimed disorder to active duty. The
veteran has not submitted any competent medical evidence nor is
there any competent medical evidence of record which establishes
that, the veteran currently suffers from headaches which are
related to his periods of active duty or any incident therein. The
Board also observes that the veteran did not report at the time of
his separation examination in October 1991 that he had experienced
problems associated with headaches.

The Board also observes that the veteran's assertion that there is
a causal connection, or nexus, between his claimed headaches
disorder and his period of military service is not competent to
establish diagnoses or causation. Medical diagnosis and causation
involve questions that are beyond the range of common experience
and common knowledge and require the special knowledge and
experience of a trained physician. Espiritu, supra. Nothing in the
record indicates that the veteran has the appropriate knowledge or
experience to make these determinations nor is it contended
otherwise. The same doctrine enunciated by the Court also applies
to the above-discussed lay statement submitted in support of the
veteran's claim.

Essentially, there is not an approximate balance of positive and
negative evidence regarding this issue, so as to warrant
application of the doctrine of benefit of doubt. Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

- 12 -

Sleep Apnea

Review of the veteran's service medical records shows that the
veteran did not complain of ever having had any sleep-related
problems at the time of his October 1991 service retirement
examination, and examination findings showed that a sleep- related
disorder was not diagnosed in October 1991.

As part of a Persian Gulf examination report, dated in May 1994,
the veteran indicated that he had not experienced problems
associated with sleep disturbances.

As part of a Gulf War questionnaire completed by the veteran in
October 1996, he indicated that he: began to suffer from sleep
disturbances during his Gulf War service and that he had them all
of the time. He added that this condition limited his activities.

Review of a Report of Medical Examination, dated in October 1996,
does not indicate that a sleep-related disorder was mentioned, nor
is the veteran shown to have complained of such a disorder.

The report of a private sleep study conducted in November 1996
shows that obstructive sleep apnea findings were reported.

A January 1997 VA neurology outpatient treatment record includes a
diagnosis of obstructive sleep apnea confirmed by PSG
[polysomnogram] testing. Another VA neurology outpatient treatment
record dated in March 1997 also includes a diagnosis of obstructive
sleep apnea.

An April 1997 VA neurology outpatient treatment record shows that
sleep apnea was diagnosed.

Also of record is a VA operative report dated in September 1997
which shows that the veteran underwent surgery for obstructive
sleep apnea and nasal obstruction.

- 13 -

As shown as part of a VA Form 21-4138, dated in November 1997, the
veteran claimed to have incurred sleep apnea as a result of Persian
Gulf War syndrome.

The report of a VA neurological disorders examination, dated in
January 1998, shows that the veteran reported no subjective
complaints concerning his claimed sleep apnea. History of sleep
apnea was diagnosed. The examiner added that it was unlikely that
this was related to any previous head injury or Gulf War condition.

A November 1998 VA outpatient treatment record includes references
to complaints made by the veteran of snoring and sleep apnea.

In the course of a personal hearing conducted in January 2000, the
veteran testified that he had been diagnosed on several occasions
with sleep apnea. He added that he awoke several times during the
night. The veteran further testified that he began to experience
this sleep problem upon his return from the Persian Gulf

A lay statement dated in January 2000 from a woman who indicated
that she had lived with the veteran since 1996 stated that the
veteran had problems sleeping every night and that he snored
extremely loudly.

A VA pulmonary clinic treatment note dated in February 2000 shows
that obstructive sleep apnea was diagnosed. The condition was noted
by the examiner to be poorly controlled despite previous surgical
intervention.

A VA pulmonary clinic treatment note dated in April 2001 shows that
obstructive sleep apnea since 1997 was diagnosed.

Upon review of the complete evidence of record, the Board finds
that while the evidence of record shows that the veteran has in
fact presented evidence of objective indications that he has a
chronic disability manifested by sleep disturbances, a clinical
diagnosis, as discussed above, obstructive sleep apnea, has been
attributed to the disorder. As such, the veteran's claim that this
disorder is due

14 -

to an undiagnosed illness incurred during Persian Gulf service,
pursuant to 38 C.F.R. 3.317, is without merit.

Additionally, while the veteran's contentions have primarily
centered on his service in the Persian Gulf during Operation Desert
Storm, service connection must also be considered on a direct
basis, that is, it must also be determined if any of these
conditions may be directly related to the veteran's period of
active duty. Combee, supra.

Regarding his claim for sleep apnea on a direct basis, there is no
competent evidence of record linking a claimed sleep-related
disorder to active duty. The veteran has not submitted any
competent medical evidence nor is there any competent medical
evidence of record which establishes that the veteran currently
suffers from sleep apnea which is related to either his period of
active duty or any incident therein.

The veteran's assertion that there is a causal connection, or
nexus, between his diagnosed obstructive sleep apnea and his period
of military service is not competent to establish diagnoses or
causation. As indicated above, medical diagnosis and causation
involve questions that are beyond the range of common experience
and common knowledge and require the special knowledge and
experience of a trained physician. Espiritu, supra. Nothing in the
record indicates that the veteran has the appropriate knowledge or
experience to make these determinations nor is it contended
otherwise. The same Court-held doctrine also applies to the above-
discussed lay statement submitted in support of the veteran's
claim. Id.

Essentially, there is not an approximate balance of positive and
negative evidence regarding this issue, so as to warrant
application of the doctrine of benefit of doubt. Gilbert, supra.

15 -

Skull Calcifications

Review of the veteran's service medical records shows that the
veteran neither complained of, was treated for, or was diagnosed
with any head or skull-related disorders during his periods of
active service.

The report of a VA MRI [magnetic resonance imaging] study conducted
in November 1996 shows that previous CT findings had shown
calcification of meninges. The report also contained a diagnosis of
diffuse global calcification of the meninges, of which the clinical
significance and etiology was unknown.

A January 1997 VA neurology outpatient treatment record shows a
diagnosis of CT/MRI findings with calcified meninges of unlikely
clinical significance.

A March 1997 VA neurology outpatient treatment record contains a
diagnosis of calcified meninges of no clinical significance.

As shown as part of a VA Form 21-4138, dated in November 1997, the
veteran claimed to have incurred calcium buildup around the brain
as a result of Persian Gulf War syndrome.

The report of a VA neurological disorders examination, dated in
January 1998, shows that the veteran reported no subjective
complaints concerning his claimed disorder of the skull. Reported
calcifications in the skull was diagnosed. The examiner noted that
although it was unlikely that these calcifications were related to
any significant or specific head injury in the past, he would
reserve this opinion until he could evaluate the complete CT report
or films.

Review of VA CT test findings, dated in December 2000, shows that
possible posterior fossa lesion was diagnosed.

- 16 -

In the course of a personal hearing conducted in January 2000, the
veteran testified that he had been diagnosed after MRI testing in
November 1996 as having calcifications of the meninges. He
essentially indicated that this condition was due to his 20 years
of active service.

Upon review of the complete evidence of record, the Board finds
that while the evidence of record shows that the veteran has in
fact presented evidence of objective indications that he has a
chronic disability manifested by skull calcifications, a clinical
diagnosis, as discussed above, calcification of the meninges, has
been attributed to the disorder. As such, the veteran's claim that
this disorder is due to an undiagnosed illness incurred during
Persian Gulf service, pursuant to 38 C.F.R. 3.3 17, is without
merit.

Additionally, while the veteran's contentions have primarily
centered on his service in the Persian Gulf during Operation Desert
Storm, service connection must also be considered on a direct
basis, that is, it must also be determined if any of these
conditions may tie directly related to the veteran's period of
active duty. Combee, supra.

Regarding his claim for skull calcifications on a direct basis,
there is no competent evidence of record linking a claimed skull-
related disorder to active duty. The veteran has not submitted any
competent medical evidence nor is there any competent medical
evidence of record which establishes that the veteran currently
suffers from skull calcifications which are related to his periods
of active duty or any incident therein.

The veteran's assertion that there is a causal connection, or
nexus, between his diagnosed calcifications of the meninges and his
period of military service is not competent to establish diagnoses
or causation. As indicated above, medical diagnosis and causation
involve questions that are beyond the range of common experience
and common knowledge and require the special knowledge and
experience of a trained physician. Espiritu, supra. Nothing in the
record indicates

- 17 -

that the veteran has the appropriate knowledge or experience to
make these determinations nor is it contended otherwise.

Essentially, there is not an approximate balance of positive and
negative evidence regarding this issue, so as to warrant
application of the doctrine of benefit of doubt. Gilbert, supra.

Diarrhea

Review of the veteran's service medical records shows that the
veteran neither complained of, was treated for, or was diagnosed
with diarrhea during service.

As part of an undated Persian Gulf Registry Code Sheet the veteran
claimed to suffer from intermittent diarrhea.

Review of a Gulf War questionnaire completed by the veteran in
October 1996 shows that he indicated that he began to suffer from
diarrhea within three months after his Gulf War service. He added
that he had diarrhea all of the time and that it prevented
activities.

A VA outpatient record dated in October 1996 shows that the veteran
indicated that he experienced the onset of his claimed diarrhea
disorder during the Gulf War and that he suffered from diarrhea one
to two times per week. He added that at times he also had problems
with involuntary defecation.

Review of a Report of Medical Examination, dated later in October
1996, does not indicate that diarrhea was diagnosed.

The report of a VA general medical examination, dated in January
1998, shows that diarrhea was not diagnosed.

In the course of a personal hearing conducted in January 2000, the
veteran sought to clarify that he did not so much suffer from
diarrhea rather than a disorder more like a daily discharge.

A lay statement dated in January 2000 from a woman who indicated
that she had lived with the veteran since 1996 stated that the
veteran had problems associated with heartburn and diarrhea, and
that he always had stained underwear as a result of a discharge
which was spotted with blood on a daily basis.

Based upon the evidence of record, the Board finds that competent
evidence has not been submitted demonstrating a diagnosis of
diarrhea. In the absence of a diagnosis of diarrhea, the Board
finds that there is no reasonable possibility that further
development, to include providing the veteran with a medical
examination or obtaining a medical opinion, would aid in
substantiating the claim. See VCAA, supra. For this reason, service
connection for diarrhea is not in order. 38 U.S.C.A. 1110, 1131,
5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.303, 3.304, 3.307, 3.309
(2001). In Brammer, supra, at 225, the Court found that "[i]n the
absence of proof of present disability there can be no valid
claim." Accordingly, service connection for diarrhea must be
denied.

Also, the record is not shown to contain any competent evidence
linking the veteran's claimed diarrhea disorder to active duty. The
veteran has not submitted any competent medical evidence nor is
there any competent medical evidence of record which establishes
that the veteran currently suffers from diarrhea which is related
to his periods of active duty or any incident therein.

The veteran's assertion that there is a causal connection, or
nexus, between his complained of diarrhea and his periods of
military service is not competent to establish diagnosis or
causation. As indicated above, medical diagnosis and causation
involve questions that are beyond the range of common experience
and common knowledge and require the special knowledge and
experience of a trained physician. Espiritu, supra. Nothing in the
record indicates that the veteran has the appropriate knowledge or
experience to make these determinations nor is it

19 -

contended otherwise. The same Court-held doctrine also applies to
the above- discussed lay statement submitted in support of the
veteran's claim. Id.

Essentially, there is not an approximate balance of positive and
negative evidence regarding this issue, so as to warrant
application of the doctrine of benefit of doubt. Gilbert, supra.

Positive Tuberculin Test

Review of the veteran's service medical records does not include
clinical findings reflective of a positive tuberculin test.

A VA Report of Medical Examination, dated in October 1996, shows
that clinical findings reflective of a positive tuberculin test
were not mentioned.

As shown as part of a VA Form 21-4138, dated in November 1997, the
veteran claimed to have "TB" [tuberculosis] as a result of Persian
Gulf War syndrome.

The report of a VA general medical examination, dated in January
1998, shows that the veteran reported a history of a positive PPD
[purified protein derivative (of tuberculin)] test findings in
1996. While the veteran's chest X-rays were noted to have been
negative since that time, it was noted that a skin test had become
positive. Positive PPD test was diagnosed.

A private X-ray report dated the day following the January 1998 VA
general medical examination included a diagnosis, relating to chest
X-rays, of no active disease in the chest.

In the course of a personal hearing conducted in January 2000, the
veteran testified that tuberculosis/positive TB test had been
diagnosed. He added that he had a lot of contact with the Bedouin
tribe in the South of Iran, which, he added, was an area rampant
with tuberculosis. The veteran added that he had no current
residual disability as a result of his claimed tuberculosis
disorder.

- 20 -

The Board finds that while the evidence of record shows that the
veteran has in fact presented evidence of objective indications
that he has been positively tested for the presence of
tuberculosis, a clinical diagnosis have been attributed to this
named disorder. As such, the veteran's claim that this disorder is
due to an undiagnosed illness incurred during Persian Gulf service,
pursuant to 38 C.F.R. 3.317, is without merit.

Additionally, while the veteran's contentions have primarily
centered on his service in the Persian Gulf during Operation Desert
Storm, service connection must also be considered on a direct
basis, that is, it must also be determined if any of these
conditions may be directly related to the veteran's periods of
active duty. Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).

Regarding his claim for tuberculosis on a direct basis, there is no
competent evidence linking his claimed disorder to active duty. The
veteran has not submitted any competent medical evidence nor is
there any competent medical evidence of record which establishes
that the veteran currently suffers from tuberculosis which is
related to either of his period of active duty or any incident
therein.

The Board also observes that the veteran's assertion that there is
a causal connection, or nexus, between his positive PPD test
findings and his period of military service is not competent to
establish diagnoses or causation. Medical diagnosis and causation
involve questions that are beyond the range of common experience
and common knowledge and require the special knowledge and
experience of a trained physician. Espiritu, supra. Nothing in the
record indicates that the veteran has the appropriate knowledge or
experience to make these determinations nor is it contended
otherwise.

Essentially, there is not an approximate balance of positive and
negative evidence regarding this issue, so as to warrant
application of the doctrine of benefit of doubt. Gilbert, supra.

- 21 -

Chronic Bronchitis

Review of the veteran's service medical records shows that the
veteran complained of chest congestion and sore throat in March
1986. Flu symptoms were ruled out, and bronchitis secondary to
viral syndrome was diagnosed. At the time of his service retirement
examination, conducted in October 1991, clinical evaluation of the
veteran's lungs and chest was shown to be normal and he did not
indicate that he had ever suffered from, in essence, a respiratory-
related disorder.

The report of a VA compensation and pension examination dated in
January 1992 shows that the veteran did not indicate that he had
chronic bronchitis. Examination of the respiratory system showed
the lungs to be clear to auscultation and percussion. No rales,
wheezes or rhonchi was noted. Bronchitis was not diagnosed.

As part of a Gulf War questionnaire completed by the veteran in
October 1996, he indicated that he began experiencing shortness of
breath within three months after his service in the Gulf and that
he has shortness of breath all of the time. He added that the
shortness of breath prevented him from performing his daily
activities.

A Report of Medical Examination, also dated in October 1996, shows
that clinical evaluation of the veteran's lungs and chest was
described as normal in the course of Persian Gulf Illness
evaluation. The veteran did however complain of having had
shortness of breath.

The report of a VA general medical examination, dated in January
1998, shows that the veteran reported having a cough off an on for
many years as well as shortness of breath. On examination, some
wheezes, rales and occasional rhonchi which cleared with cough was
noted on auscultation. Chronic bronchitis was diagnosed.

A February 2001 VA outpatient progress note includes a diagnosis of
bronchitis.

Upon review of the complete evidence of record, the Board finds
that while the evidence of record shows that the veteran has in
fact presented evidence of

- 22 -

objective indications that he has a chronic disability manifested
by shortness of breath, a clinical diagnosis, as discussed above,
bronchitis, has been attributed to the disorder. As such, the
veteran's claim that this disorder is due to an undiagnosed illness
incurred during Persian Gulf service, pursuant to 38 C.F.R. 3.317,
is without merit.

Additionally, while the veteran's contentions have primarily
centered on his service in the Persian Gulf during Operation Desert
Storm, service connection must also be considered on a,direct
basis, that is, it must also be determined if any of these
conditions may be directly related to the veteran's period of
active duty. Combee, supra.

Regarding his claim for chronic bronchitis on a direct basis, there
is no competent evidence of record linking the veteran's diagnosed
bronchitis disorder to active duty. The veteran has not submitted
any competent medical evidence nor is there any competent medical
evidence of record which establishes that the veteran's currently
diagnosed bronchitis is related to his periods of active duty or
any incident therein.

The veteran's assertion that there is a causal connection, or
nexus, between his diagnosed bronchitis and his period of military
service is not competent to establish diagnoses or causation. As
indicated above, medical diagnosis and causation involve questions
that are beyond the range of common experience and common knowledge
and require the special knowledge and experience of a trained
physician. Espiritu, supra. Nothing in the record indicates that
the veteran has the appropriate knowledge or experience to make
these determinations nor is it contended otherwise.

Essentially, there is not an approximate balance of positive and
negative evidence regarding this issue, so as to warrant
application of the doctrine of benefit of doubt. Gilbert, supra.

- 23 -

ORDER 

Service connection for headaches is denied. 

Service connection for sleep apnea is denied. 

Service connection for skull calcifications is denied. 

Service connection for diarrhea is denied. 

Service connection for positive tuberculin test is denied. 

Service connection for chronic bronchitis is denied.

A. BRYANT
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form,:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 24 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

25 -



